Citation Nr: 9933794	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-40 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for a right 
femur disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for a 
scar, medial lateral aspect, right thigh.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a compensable rating for a 
right femur disability was granted, effective as of June 20, 
1994, the date of receipt by VA of the veteran's claim.  The 
veteran also appeals a March 1996 rating action wherein a 
compensable rating for a right thigh scar was denied. 

The Board notes that in June 1994 the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, indicating that 
he experienced numbness of the shoulder and arms that he 
appears to attribute to service.  As a review of the claims 
folder indicates that no decision has been rendered by the RO 
as to these issues, the matter is referred to the RO for 
further development as necessary. 


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

With respect to an increased rating for a right thigh 
disability, the Board feels that further development of the 
case is necessary.  Specifically, the most recent medical 
evidence with respect to a right femur, or thigh, disability 
comes from private medical records from IMC Mobile Medical 
Group dated in May 1995.  As the most recent pertinent 
medical evidence is over four years old, the Board finds that 
a VA 

examination would be probative to ascertain the current level 
of severity of the veteran's right thigh femur disability.  

Additionally, a review of the claims folder indicates that an 
increased (compensable) rating for a scar of the right thigh 
was denied by the RO by means of a March 1996 rating action.  
The veteran was notified of the denial in March 1996.  
Subsequent to this denial a July 1996 VA Form 646, Statement 
of Accredited Representation in Appealed Case, was submitted 
indicating that the veteran wished to appeal the issue of 
entitlement to a compensable rating for a right thigh scar in 
addition to an increased rating for his right femur 
disability.  The Board finds that the Form 646 constitutes a 
Notice of Disagreement (NOD) to the March 1996 rating action.  
See 38 C.F.R. § 20.201 (1999).  Under the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the July 1996 NOD 
initiated review by the Board of the RO's denial of the 
claim, and the issue must be remanded to have the RO issue a 
Statement of the Case regarding the claim. 

Accordingly, the case is REMANDED for the following 
development:

1. With respect to a claim for a 
compensable rating for a thigh scar, the 
RO should furnish to the veteran and his 
representative a Statement of the Case 
summarizing the law and evidence relied 
on in the determination of this claim.  
The RO should also inform the veteran of 
his appellate rights with respect to this 
claim. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
thigh disability since May 1995.  After 
securing the necessary releases, the RO 
should obtain these records.

3.  Following completion of foregoing, 
the RO should schedule the veteran for a 
VA orthopedic examination 

with an appropriate medical expert.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically, the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all right thigh 
pathology.

c)  The examiner should provide the 
active and passive range of all 
right hip and thigh motion, as 
measured by goniometer and expressed 
in degrees.

d)  The examiner should state 
whether or not the veteran has any 
impairment of the femur including 
malunion of the femur with slight, 
moderate, or marked knee or hip 
disability; fracture of the surgical 
neck of the femur with a false 
joint; or fracture of the shaft or 
anatomical neck of the shaft with or 
without loose motion.  The examiner 
should also indicate whether or not 
the objective clinical evidence 
demonstrates the use of braces or 
similar prosthetic device is 
necessary, and whether or not there 
is evidence of a hip flail joint.


e)  The examiner should provide an 
opinion as to whether or not the 
veteran suffers from limitation of 
motion, excess motion, 
incoordination, fatigability, or 
pain on motion, due to his service-
connected right femur disability.  
For each sign listed, the examiner 
should specifically state whether or 
not that sign is shown, and if 
shown, should provide an opinion as 
to the frequency and/or the 
severity, as well as an opinion as 
to the disabling effects of that 
sign.

f)  The examiner should provide an 
opinion as to any disabling effects 
due to any bony abnormality or 
irritation of the local tissues 
resulting from the veteran's right 
femur disability.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).


5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO should also 
review the newly submitted medical 
evidence.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his case.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







